



Exhibit 10.2
TROPICANA ENTERTAINMENT INC.
PERFORMANCE INCENTIVE PLAN
PERFORMANCE AWARD AGREEMENT


THIS PERFORMANCE AWARD AGREEMENT (the “Agreement”) is made by and between
Tropicana Entertainment Inc., a Delaware corporation (the “Company”), and
[Name], an officer or employee of the Company or a subsidiary of the Company
(the “Participant”) effective as of January 1, [ ].


In consideration of the mutual covenants herein contained and other good and
valuable consideration, receipt of which is hereby acknowledged, the Company and
the Participant hereby agree as follows:


1.    GRANT. The Company hereby grants to the Participant identified above a
“Performance Award” (sometimes referred to herein as the “Award”) (calculated in
the manner set forth herein and the Plan) subject to the terms and conditions
set forth herein and the Tropicana Entertainment Inc. Performance Incentive Plan
(as may be amended from time to time) (the “Plan”). [FOR 2016 PERFORMANCE AWARDS
ONLY: The Plan has been adopted by the Company’s Board of Directors, subject to
the receipt of stockholder approval of the Plan at the Company’s 2016 Annual
Meeting of Stockholders. Notwithstanding anything herein to the contrary, if the
Company’s stockholders do not vote to approve the Plan at the Company’s 2016
Annual Meeting of Stockholders, the Performance Award shall be null and void ab
initio and of no further force or effect.]


No Performance Award will be paid or payable hereunder unless the Participant
earns the Performance Award pursuant to Sections 4 and/or 5 hereof. The terms
and conditions of the Plan are incorporated herein by this reference and are
expressly made part of this Agreement. All terms used herein and defined in the
Plan shall, unless otherwise defined herein, have the same meaning set forth in
the Plan. If the Participant is a Covered Employee (as defined below), any
payment to the Participant in respect of the Performance Award shall be
contingent on certification by the Compensation Committee of the Company’s Board
of Directors (the “Committee”) of the achievement of the applicable performance
objectives. If the Participant is a Covered Employee, and if any compensation to
be realized by the Participant pursuant to the Award is intended to constitute
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code and the regulations thereunder (“Qualified Performance-Based
Compensation”), the provisions of this Agreement shall be construed and
administered in a manner consistent with this intent. The Award granted hereby
is non-transferable except as otherwise permitted under the Plan. As used
herein, a “Covered Employee” means a person designated by the Committee as
likely to be a “covered employee” (as such term is defined under Code Section
162(m)) with respect to a given fiscal year of the Company for which or in which
the Performance Award is payable. The Participant may be designated as a Covered
Employee hereunder even if the Participant is in fact not a “covered employee”
for purposes of Code Section 162(m). Notwithstanding the foregoing, if the
Participant is designated as a Covered Employee, the Participant will cease
being a Covered Employee if, with respect to the applicable taxable year in
which compensation is payable by the Company to the Participant in respect of
the Performance Award, the Participant is in fact not a “covered employee” for
purposes of Code Section 162(m).


2.    PERFORMANCE PERIOD. The Performance Period for this Award shall be the
three-year period commencing on January 1, [ ] and ending on December 31, [ ].


3.    PERFORMANCE MEASURE. The performance measure for the Performance Period
shall be the cumulative Operational EBITDA for the Performance Period.
Operational EBITDA is defined as operating income before interest, taxes,
depreciation and amortization after accrual for bonuses and corporate overhead,
but excluding property tax credits, CRDA reimbursement credits, discontinued
operations, reorganization and deal fees/costs. The determination of the
Operational EBITDA hereunder shall be made by the Committee in its sole and
absolute discretion. For purposes of calculating Operational EBITDA, the
Committee shall, subject to the terms of the Plan (and solely to the extent
consistent with the exemption


1



--------------------------------------------------------------------------------





under Code Section 162(m) for compensation intended to constitute Qualified
Performance-Based Compensation that is payable to a Covered Employee),
appropriately adjust the performance goal(s) hereunder to take into account the
impact of any of the following events on the Company that occurs during the
Performance Period: changes in accounting rules, principles or methodology (or
similar items); changes in applicable laws, rules or regulations; changes due to
consolidations, acquisitions, divestitures or reorganizations affecting the
Company and its subsidiaries and affiliates, or other similar changes in the
Company’s business; asset write-downs; litigation, claims, judgments, or
settlements; national macroeconomic conditions; and any other extraordinary,
unusual or non-recurring items (or similar items). For purposes of
clarification, the Operational EBITDA performance target is based on the
Company’s current business plan and projected growth capital expenditures. With
respect to any Performance Award that is not intended to constitute Qualified
Performance-Based Compensation, the Committee may, but shall not be required to,
make any such adjustment. For the avoidance of doubt, expenses associated with
payments made under the Plan shall be included in the definition of Operational
EBITDA.


4.    PERFORMANCE GOAL. The performance goal requires the achievement of a
Cumulative Operational EBITDA target during the Performance Period that is
approved by the Committee. No payout shall be made to the Participant in respect
of the Performance Award if the achievement level of the above Cumulative
Operational EBITDA target is less than 90%. The payout in respect of the
Performance Award shall under no circumstances exceed 150%.


5.    PERFORMANCE AWARD.


a.
Participant’s Target Performance Award shall be established by the Committee.



b.
Participant’s Actual Performance Award will be the Target Performance Award
multiplied by the % Performance Award Earned as determined by the Committee. In
no event shall such % Performance Award Earned be greater than 150%.



6.    TIMING AND FORM OF PAYOUT. As soon as practicable after the close of the
Performance Period, the Chief Financial Officer shall calculate the financial
performance and the proposed payout under the Plan based on the achievement of
the financial performance measure.  The proposed payout shall be presented to
the Committee for its review and approval.  Once approved, payment of the Award
shall be made within 30 days after such approval but not later than September 30
of the calendar year following the end of the Performance Period. If the
Participant is a Covered Employee, then any payment to the Participant under
this Section 6 that is intended to constitute Qualified Performance-Based
Compensation shall be conditioned upon the written certification of the
Committee that the applicable performance objectives and any other material
conditions applicable to such award have been achieved, and any such
certification by the Committee shall be set forth in its minutes. All Award
payments shall be reduced by amounts required to be withheld for taxes at the
time payments are made. If the Participant commenced employment with the Company
after January 1, [ ], any payout hereunder will be pro-rated based on length of
service during the Performance Period.
7.    DEATH OR TERMINATION OF EMPLOYMENT BY THE COMPANY DUE TO DISABILITY OR
WITHOUT CAUSE. In the event of the Participant’s death, or in the event the
Company terminates the Participant’s employment due to the Participant’s
Disability or for any other reason (excluding a termination for Cause), each, a
“Qualifying Event”, in each case on or after January 1, [ ] and prior to the end
of the Performance Period, the Committee may, in its sole and absolute
discretion, take action to cause the Participant (or in the case of the
Participant's death, the Participant's beneficiary) to be entitled to receive an
Award payout equal to the Performance Award (calculated in accordance with
Section 5) as if he or she had remained employed until the last day of the
Performance Period based on actual results, multiplied by a fraction, the
numerator of which shall be the number of full calendar months during the period
of January 1, [ ] through the date the Participant's employment terminated due
to a Qualifying Event and the denominator of which shall be thirty-six (36), the
total number of months in the Performance Period. The payment of


2



--------------------------------------------------------------------------------





any such amount shall be made according to same terms set forth in Section 6
above. As used herein, “Disability” shall have the meaning given to such term in
Section 409A(a)(2)(C) of the Code.


8.    SEPARATION FROM SERVICE FOR ANY REASON. Performance Awards are not
considered earned until they are approved by the Committee and are actually paid
by the Company. Except as may be provided in Section 7 or Section 9, the
Participant must be an employee of the Company and/or an Affiliate continuously
from the date of this Award until the Performance Award is paid. Consequently, a
Participant whose employment with the Company is voluntarily or involuntarily
terminated prior to the Performance Award payment date will be ineligible for
payment of the Performance Award, except as otherwise may be provided by the
Committee pursuant to Section 7 or Section 9, in which case any such Performance
Award to the terminated employee shall be paid at the time Performance Awards
are paid to active employees pursuant to Section 6 above or pursuant to Section
9.


9.    PAYMENT UPON A CHANGE IN CONTROL. Notwithstanding anything to the contrary
in this Agreement, upon the occurrence of a Change in Control during the
Performance Period, the Committee may, but shall have no obligation to, take
such action to provide for the payment of a pro-rated Performance Award to the
Participant with respect to such Performance Period or require the Company or
its successor to assume or continue to be bound by this Agreement, in each case,
under such terms and conditions as may be established by the Committee in its
sole and absolute discretion.


10.    NO LIMITATION ON RIGHTS OF THE COMPANY. The grant of this Award shall not
in any way affect the right or power of the Company to make adjustments,
reclassification, or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.


11.    CANCELLATION, RESCISSION, AND CLAWBACK OF AWARDS. In the event of a
restatement of the Company’s consolidated financial statements that would reduce
the amount of any previously awarded Performance Award, the related outstanding
awards will be cancelled or reduced accordingly. For any Performance Award that
has been paid, the Participant shall be obligated and required to pay over to
the Company an amount equal to any gain realized as a result of the exercise,
distribution or settlement (whether at the time of exercise, distribution or
settlement or thereafter) of such Performance Award.


Additionally, the Committee may at any time, in its sole and absolute
discretion, cancel, declare forfeited, rescind, or require the return of any
outstanding Award (or a portion thereof) upon the Committee determining, at any
time (whether before or after the grant date of the Award), that the Participant
has engaged in misconduct (including by omission) or that an event or condition
has occurred, which, in each case, would have given the Company the right to
terminate the Participant’s employment for Cause. In addition, at any time
following the payment of an Award, the Committee may, in its sole and absolute
discretion, rescind any such payment and require the repayment of an Award (or a
portion thereof) upon the Committee determining, at any time (whether before or
after the payment of the Award), that the Participant has engaged in misconduct
(including by omission) or that an event or condition has occurred, which, in
each case, would have given the Company the right to terminate the Participant’s
employment for Cause.


The Committee’s determination that the Participant has engaged in misconduct
(including by omission), or that an event or condition has occurred, which, in
each case, would have given the Company the right to terminate the Participant’s
employment for Cause, and its decision to require rescission of an Award’s
payment, shall be conclusive, binding, and final on all parties. The Committee’s
determination that the Participant has violated the terms of the Plan or the
Award and the Committee’s decision to cancel, declare forfeited, or rescind an
Award or to require rescission of an Award’s payment shall be conclusive,
binding, and final on all parties.




3



--------------------------------------------------------------------------------





In connection with any cancellation, forfeiture or rescission contemplated by
this Section 11 or the Plan, the terms of repayment by the applicable
Participant shall be determined in the Committee’s sole and absolute discretion,
which may include, among other terms, the repayment being required to be made
(i) in one or more installments or payroll deductions or deducted from future
bonus payments or (ii) immediately in a lump sum in the event that such
Participant incurs a termination of employment.


To the extent not prohibited under applicable law, the Company, in its sole and
absolute discretion, will have the right to set off (or cause to be set off) any
amounts otherwise due to the Participant from the Company in satisfaction of any
repayment obligation of such Participant hereunder, provided that an such
amounts are exempt from, or set off in a manner intended to comply with the
requirements of, Section 409A of the Code.


12.    NOTICE. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered by electronic mail or personally, or
sent by certified, registered or express mail, postage prepaid. Any such notice
shall be deemed given when so delivered (if sent by electronic mail or personal
delivery) or, if mailed, three days after the date of deposit in the United
States mail, in the case of the Company to the General Counsel and, in the case
of the Participant, to his or her address on file with the Company or, in each
case, to such other address as may be designated in a notice given in accordance
with this Section 12. Electronic mail notices to Participant shall be sent to
his or her e-mail address on file with the Company.


13.    GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflicts of laws principles thereof.


14.    PARTICIPANT ACKNOWLEDGMENT. The Participant hereby acknowledges receipt
of a copy of the Plan, has read and understands the Plan, and agrees to be bound
by all terms and provisions contained therein.


15.    DEFINITIONS. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in the Plan.


16.    UNFUNDED STATUS. The Performance Award constitutes an unfunded and
unsecured promise of the Company to deliver (or cause to be delivered) to the
Participant, subject to the terms and conditions of this Agreement and the Plan,
payment in respect of the Award as provided herein. By accepting this
Performance Award, the Participant understands that this grant does not confer
any legal or equitable right (other than those constituting the Performance
Award) against the Company or any of its affiliates, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or any
of its affiliates. The rights of the Participant (or any person claiming through
the Participant) under this Agreement shall be solely those of an unsecured
general creditor of the Company.


17.    NO RIGHT TO CONTINUED EMPLOYMENT. Nothing in this Agreement shall be
interpreted or construed to confer upon the Participant any right with respect
to continuance of employment by the Company or one of its subsidiaries, nor
shall this Agreement interfere in any way with the right of the Company or one
of its subsidiaries to terminate the Participant’s employment therewith at any
time. In addition, the Performance Award is provided solely as an incentive and
shall not constitute part of the Participant’s employment compensation package.
The Performance Award shall not be considered part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, long-service awards, pension, or retirement benefits or
similar payments.


18.    TAX WITHHOLDING. The Participant shall be liable for any and all federal,
state, provincial, local or foreign taxes, pension plan contributions,
employment insurance premiums, social insurance contributions, amounts payable
to a governmental and/or regulatory body in the Participant’s country and other
levies of any kind required by applicable laws to be deducted or withheld with
respect to


4



--------------------------------------------------------------------------------





the Performance Award (collectively, the “Withholding Taxes”). The Company and
its subsidiaries shall have the right to deduct and withhold all required
Withholding Taxes from any payment or other consideration deliverable hereunder
to the Participant.


19.     PLAN DOCUMENT CONTROLS. The rights herein granted are in all respects
subject to the provisions set forth in the Plan to the same extent and with the
same effect as if set forth fully herein. In the event that the terms of this
Agreement conflict with the terms of the Plan document, the Plan document shall
control.


20.    COMPLIANCE WITH SECTION 409A. The intent of the parties is that payments
and benefits under this Agreement be exempt from, or comply with, Code Section
409A and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted in accordance with such intent. In no event whatsoever
shall the Company be liable for any additional tax, interest or penalty that may
be imposed on the Participant by Code Section 409A (or analogous state laws) or
any damages for failing to comply with Code Section 409A (or analogous state
laws).


If the Participant is a “specified employee” (as such term is defined for
purposes of Code Section 409A) at the time of his or her termination of
employment, no amount that is subject to Code Section 409A and that becomes
payable by reason of such termination of employment shall be paid to the
Participant before the earlier of (i) the date immediately following the
expiration of the six-month period measured from the date of the Participant’s
termination of employment, and (ii) the date of the Participant’s death. A
termination of employment shall be deemed to occur only if it is a “separation
from service” as defined in the Plan, and references in this Agreement to
“termination,” “termination of employment,” or like terms shall mean a
separation from service.


21.    DATA PROTECTION. By executing this Agreement, the Participant consents to
the holding and processing of personal information provided by the Participant
to the Company, any affiliate of the Company, trustee or third party service
provider, for all purposes relating to the performance of this Agreement. These
include, but are not limited to: (i) administering and maintaining Participant
records; (ii) providing information to the Company, its affiliates, trustees of
any employee benefit trust, registrars, brokers or third party administrators;
(iii) providing information to future purchasers or merger partners of the
Company or any of its affiliates, or the business in which the Participant
works; and (iv) to the extent not prohibited by applicable law, transferring
information about the Participant to any country or territory that may not
provide the same protection for the information as the Participant’s home
country.


22.    CONFIDENTIALITY. By executing this Agreement, the Participant agrees and
acknowledges that at all times, and notwithstanding any payment or forfeiture of
this Award, he or she will hold in strict confidence and will not disclose the
terms of this Performance Award and/or the Plan to any third party, except to
Participant’s spouse or significant other, legal counsel, financial or tax
advisor, or as otherwise required by law. In the event Participant discloses
such information to one or more of the foregoing individuals, such individual(s)
shall also be bound by the confidentiality obligations set forth herein.






5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his or her own behalf, as of the day and year first above written.


    
TROPICANA ENTERTAINMENT INC.


By:            

Title:______________________________








PARTICIPANT




                
Participant Signature


    


6

